Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Consideration under 35 U.S.C. 112(a)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(a). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 
Consideration under 35 U.S.C. 112(b)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(b). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “configured to” in claims 1-4, 6, and 8-10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 
Consideration of claims in view of 35 U.S.C. 101
The claims have been evaluated regarding potential rejections in view of the utility requirement under 35 U.S.C. 101. No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 101 and 121
The claims have been evaluated regarding potential statutory double patenting rejections in view of the cited prior art under 35 U.S.C. 101 and 121. No potential rejections were found. 
The claims have been evaluated regarding potential non-statutory double patenting in view of  In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 102
The claims have been evaluated regarding potential rejections in view of the cited prior art under 35 U.S.C. 102. No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 103
The claims have been evaluated regarding potential rejections in view of the cited prior art under 35 U.S.C. 103. No potential rejections were found. 
	Consideration of Formal Requirements
This application has been evaluated for (a) compliance with formal requirements of patent statutes and rules and (b) technological accuracy. It has been found to be compliant with both requirements. 

Election of Species
This application discloses and claims several patentably distinct species. However, since a serious increase in search burden cannot be demonstrated by the examiner, then all claims have been examined. 
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
The prior art does not anticipate nor render obvious the claimed invention of: 
A braking/driving force control apparatus for a vehicle including a pedal device having an input member depressed by a driver and a detection device configured to detect a depressing amount applied to the input member, and an electronic control unit that is configured to calculate a target acceleration/deceleration of the vehicle based on the depressing amount detected by the detection device, and control a braking/driving force generation device so that an acceleration/deceleration of the vehicle becomes the target acceleration/deceleration, wherein the pedal device includes a first link pivotably supported by a support member so as to be pivotable about a first axis and functioning as the input member, a second link supported pivotably about a second axis by the support member, a third link that is configured to pivot the second link about the second axis by transmitting force and displacement between the first link and the second link, and a return spring that generates a return torque about the first axis that biases the first link toward a standard position at which a pivot angle of the first link is zero, and is 
In particular, the specific linkage arrangement for the pedal in combination with the ECU control is not anticipated nor rendered obvious by the prior art of record. The ECU control is integrated with the specific pedal and thus cannot be separated without using hindsight, such that even if the examiner found the specific pedal with the linkages claimed, he would also have to show that it would have been obvious to use such a pedal with the specific ECU control. Since the examiner did not find such a combination, and even if the pedal linkage exists somewhere, it still would not have been obvious to one of ordinary skill in this art to use the prior art pedal with the claimed ECU control unless the prior art pedal with linkage was also used for the same purpose. Since the examiner did not find such a reference, then the claims are allowable. 

Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 04 March 2021 have been considered by the examiner. 
	The examiner has considered the prior art, office actions and related information from applicant’s corresponding foreign filed applications. 
	The examiner has chosen not to search non-patent literature or to request a PLUS search in this application because the pertinent art areas are well developed and represented in the patent literature and therefore are the best source for finding the best prior art. 
None of the references cited by the examiner show all of the features of the claimed invention, nor do they show that it would have been obvious to one of ordinary skill in this art at the time the invention was made to combine features therefrom to create the claimed invention. The references cited but not relied upon are considered pertinent to applicant’s disclosure and show the general state of the art of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dirk Wright/
Primary Examiner
Art Unit 3656



Wednesday, March 2, 2022